        Case 19-20020 Document 20 Filed in TXSB on 01/24/19 Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF TEXAS

In Re: Sam Kane Beef Processors, LLC             §
                                                 §           Case No. 19-20020
                                                 §
      Debtor.                                    §           Chapter 11

      NOTICE OF APPEARANCE AND REQUEST FOR NOTICES AND PAPERS

       PLEASE TAKE NOTICE that creditors Amigos Beef Cattle Company, LLC, Cal-Tex

Feedyard, Inc., Carrizo Feeders, Ltd., Chaparral Feeders, Inc., Charco Cattle Feeders, Dawn

Custom Cattle Feeders, Inc., Driskill Feedyard, Inc., Graham Land and Cattle Company, Immel

Feedyard, Lipan Cattle Feeders, LLC, Live Oak Feedlot, Inc., Livestock Investors, Ltd. d/b/a Bar

G Feedyard, Lubbock Feeders, LLC, Luckey Custom Feedlot, Inc., McDonald Bar 6 Feedlot, Inc.,

Morales Feed Lots, Inc., Runnels Peters Feedyards, LLC, Santa Fe Feeders, Ltd., Shearrer Feedlot,

Inc., Starr Feedyards, Ltd., and Texana Feeders, Ltd. (collectively, “the Texas Cattle Feeders”), by

their undersigned counsel, David LeBas of Naman Howell Smith & Lee, PLLC, file this Notice of

Appearance and Request for Notices and Papers pursuant to Rule 9010(b) of the Federal Rules of

Bankruptcy Procedure. The Texas Cattle Feeders and David LeBas of Naman Howell Smith &

Lee, PLLC request, pursuant to Bankruptcy Rules 2002, 3017 and 9007 and Section 342 of the

Bankruptcy Code, that copies of all notices and pleadings given or filed in the above bankruptcy

case be given and served on David LeBas and Naman Howell Smith & Lee, PLLC by serving:

                              David LeBas
                              Naman Howell Smith & Lee, PLLC
                              8310 N. Capital of Texas Highway, Ste. 490
                              Austin, Texas 78731
                              (512) 479-0300; Fax (512) 474-1901
                              Email: dlebas@namanhowell.com
                              Paralegal Email: koswald@namanhowell.com


       Please take further notice that the foregoing request includes not only the notices and
            Case 19-20020 Document 20 Filed in TXSB on 01/24/19 Page 2 of 3



papers referred to in the Bankruptcy Rules but also includes, without limitation, any notice,

application, complaint, demand, motion, petition, pleading or request, whether formal or informal,

written or oral, and whether transmitted or conveyed by mail, messenger delivery, telephone,

facsimile, telegraph, telex or otherwise filed or made with regard to the referenced

case and proceedings herein.

          This Notice of Appearance and Request for Notices and Papers shall not be deemed or

construed to be a waiver of the rights of the Texas Cattle Feeders (i) to have final orders in noncore

matters entered only after de novo review by a district judge, (ii) to trial by jury in any proceeding

so triable in this case or any case, controversy, or proceeding related to this case, (iii) to have the

District Court withdraw the reference in any matter subject to mandatory or discretionary

withdrawal, or (iv) to assert or exercise any other rights, claims, actions, setoffs, or recoupments

to which the Texas Cattle Feeders have or may be entitled, in law or in equity, all of which rights,

claims, actions, defenses, setoffs, and recoupments are expressly reserved.

Date: January 24, 2019

                                               Respectfully submitted,

                                               David L. LeBas, SBN 12098600
                                               NAMAN HOWELL SMITH & LEE, PLLC
                                               8310 N. Capital of Texas Highway, Ste. 490
                                               Austin, Texas 78731
                                               (512) 479-0300; FAX (512) 474-1901
                                               Email: dlebas@namanhowell.com

                                               By: /s/ David L. LeBas__________
                                                       David L. LeBas

                                               Attorneys for Amigos Beef Cattle Company, LLC,
                                               Cal-Tex Feedyard, Inc., Carrizo Feeders, Ltd.,
                                               Chaparral Feeders, Inc., Charco Cattle Feeders,
                                               Dawn Custom Cattle Feeders, Inc., Driskill
                                               Feedyard, Inc., Graham Land and Cattle Company,
                                               Immel Feedyard, Lipan Cattle Feeders, LLC, Live
                                               Oak Feedlot, Inc., Livestock Investors, Ltd. d/b/a Bar
Notice of Appearance - PAGE 2                                                        29008-0504 6A36427V1
            Case 19-20020 Document 20 Filed in TXSB on 01/24/19 Page 3 of 3



                                             G Feedyard, Lubbock Feeders, LLC, Luckey Custom
                                             Feedlot, Inc., McDonald Bar 6 Feedlot, Inc.,
                                             Morales Feed Lots, Inc., Runnels Peters Feedyards,
                                             LLC, Santa Fe Feeders, Ltd., Shearrer Feedlot, Inc.,
                                             Starr Feedyards, Ltd., and Texana Feeders, Ltd.


                                 CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on the 24th day of January 2019, a copy of the

foregoing document was served by the Electronic Case Filing System for the United States

Bankruptcy Court for the Southern District of Texas.

                                             /s/ David L. LeBas_____________________
                                                 David L. LeBas




Notice of Appearance - PAGE 3                                                   29008-0504 6A36427V1
